148 F.3d 1223
11 Fla. L. Weekly Fed. C 1721
UNITED STATES of America, Plaintiff-Appellee,v.Barry KAPLAN, Defendant-Appellant.
No. 95-4908.
United States Court of Appeals,Eleventh Circuit.
July 31, 1998.

Bruce A. Zimet, Ft. Lauderdale, FL, for Defendant-Appellant.
William A. Keefer, Linda Collins Hertz, Anne Ruth Schultz, Kathleen M. Salyer, Lawrence D. LaVecchio, Adalberto Jordan, U.S. Attys., Miami, FL, for Plaintiff-Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 94-422-CR-SH), Shelby Highsmith, Judge.
On Petition for Rehearing and Suggestion for Rehearing En Banc.
(Opinion January 22, 1998, 11th Cir., 133 F.3d 826).
Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.